Exhibit 10.34

 

 

1995 STOCK PLAN OF NEXGEN, INC.

(As Amended May 1, 2003)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1.

  

ESTABLISHMENT AND PURPOSE

   5

SECTION 2.

  

DEFINITIONS

   5

SECTION 3.

  

ADMINISTRATION

   9

(a)

  

Committee Membership

   9

(b)

  

Committee Procedures

   9

(c)

  

Committee Responsibilities

   9

SECTION 4.

  

ELIGIBILITY

   11

(a)

  

General Rules

   11

(b)

  

Outside Directors

   11

(c)

  

Ten-Percent Stockholders

   11

(d)

  

Attribution Rules

   11

(e)

  

Outstanding Stock

   11

SECTION 5.

  

STOCK SUBJECT TO PLAN

   11

(a)

  

Basic Limitation

   11

(b)

  

Additional Shares

   12

SECTION 6.

  

TERMS AND CONDITIONS OF AWARDS OR SALES

   12

(a)

  

Stock Purchase Agreement

   12

(b)

  

Duration of Offers and Nontransferability of Rights

   12

(c)

  

Purchase Price

   12

(d)

  

Withholding Taxes

   12

 

2



--------------------------------------------------------------------------------

(e)

  

Restrictions on Transfer of Shares

   13

SECTION 7.

  

TERMS AND CONDITIONS OF OPTIONS

   13

(a)

  

Stock Option Agreement

   13

(b)

  

Number of Shares

   13

(c)

  

Exercise Price

   13

(d)

  

Withholding Taxes

   13

(e)

  

Exercisability

   14

(f)

  

Term

   14

(g)

  

Nontransferability

   15

(h)

  

No Rights as a Stockholder

   15

(i)

  

Modification, Extension and Renewal of Options

   15

(j)

  

Restrictions on Transfer of Shares

   15

SECTION 8.

  

PAYMENT FOR SHARES

   15

(a)

  

General Rule

   15

(b)

  

Surrender of Stock

   16

(c)

  

Exercise/Sale

   16

(d)

  

Exercise/Pledge

   16

(e)

  

Services Rendered

   16

(f)

  

Promissory Note

   16

SECTION 9.

  

ADJUSTMENT OF SHARES

   17

(a)

  

General

   17

(b)

  

Reorganizations

   17

 

3



--------------------------------------------------------------------------------

(c)

  

Reservation of Rights

   17

SECTION 10.

  

SECURITIES LAWS

   18

SECTION 11.

  

NO RETENTION RIGHTS

   18

SECTION 12.

  

DURATION AND AMENDMENTS

   18

(a)

  

Term of the Plan

   18

(b)

  

Right to Amend or Terminate the Plan

   18

(c)

  

Effect of Amendment or Termination

   18

 

4



--------------------------------------------------------------------------------

1995 STOCK PLAN OF NEXGEN, INC.

 

SECTION 1. ESTABLISHMENT AND PURPOSE.

 

The Plan was originally adopted by the Board of Directors of NexGen, Inc. (The
“NexGen Board”) on March 12, 1995, and thereafter amended by the NexGen Board on
May 10, 1995 and December 8, 1995. Effective upon the merger of NexGen, Inc.
with and into Advanced Micro Devices, Inc. (“AMD”) on January 17, 1996, AMD
assumed the Plan as the successor to NexGen. The AMD Board of Directors amended
the Plan on February 7, 1996 and April 25, 1996. The purpose of the Plan is to
offer selected employees, consultants and promotional representatives an
opportunity to acquire a proprietary interest in the success of the Company, or
to increase such interest, by purchasing shares of the Company’s Common Stock.
The Plan provides both for the direct award or sale of Shares and for the grant
of Options to purchase shares. Options granted under the Plan may include
Nonstatutory Options as well as ISOs intended to qualify under section 422 of
the Code.

 

The Plan is intended to comply in all respects with Rule 16b-3 (or its
successor) under the Exchange Act and shall be construed accordingly.

 

SECTION 2. DEFINITIONS.

 

(a) “Board of Directors” shall mean the Board of Directors of the Company, as
constituted from time to time.

 

(b) “Change of Control” shall mean the occurrence of any of the following events
or as otherwise defined in an Optionee or Offeree’s employment agreement:

 

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the beneficial owner (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person any securities
acquired directly from the Company or any of its affiliates) representing more
than 20% of either the then outstanding shares of the Common Stock of the
Company or the combined voting power of the Company’s then outstanding voting
securities;

 

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors and any new director
(other than a director designated by a person who has entered into an agreement
or arrangement with the Company to effect a transaction described in clause (i)
or (iii) of this sentence) whose appointment, election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the

 

5



--------------------------------------------------------------------------------

period or whose appointment, election, or nomination for election was previously
so approved, cease for any reason to constitute a majority of the Board of
Directors;

 

(iii) there is consummated a merger or consolidation of the Company or a
Subsidiary thereof with or into any other corporation, other than a merger or
consolidation which would result in the holders of the voting securities of the
Company outstanding immediately prior thereto holding securities which represent
immediately after such merger or consolidation more than 50% of the combined
voting power of the voting securities of either the Company or the other entity
which survives such merger or consolidation or the parent of the entity which
survives such merger or consolidation; or

 

(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or there is consummated the sale or disposition by the Company of
all or substantially all of the Company’s assets, other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity, at least 80% of the combined voting power of the voting securities
of which are owned by persons in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

 

Notwithstanding the foregoing (i) no “Change of Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the Common Stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
prior to such transaction or series of transactions and (ii) “Change of Control”
shall exclude the acquisition of securities representing more than 20% of either
the then outstanding shares of the Common Stock of the Company or the combined
voting power of the Company’s then outstanding voting securities by the Company
or any of its wholly owned subsidiaries, or any trustee or other fiduciary
holding securities of the Company under an employee benefit plan now or
hereafter established by the Company.

 

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(d) “Committee” shall mean a committee of the Board of Directors, as described
in Section 3(a).

 

(e) “Company” shall mean NexGen, Inc., a Delaware corporation, its parent
corporation, or its successor.

 

(f) “Employee” shall mean:

 

6



--------------------------------------------------------------------------------

(i) Any individual who is a common-law employee of the Company or of a
Subsidiary;

 

(ii) An Outside Director; and

 

(iii) An independent contractor who performs services for the Company or a
Subsidiary and who is it not a member of the Board of Directors.

 

Service as an Outsider Director or independent contractor shall be considered
employment for all purposes of the Plan, except as provided in Section 4(a).

 

(g) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

(h) “Exercise Price” shall mean the amount for which one Share may be purchased
upon exercise of an Option, as specified by the Committee in the applicable
Stock Option Agreement.

 

(i) “Fair Market Value” shall mean the market price of Stock, determined by the
Committee as follows:

 

(i) If Stock was traded over-the-counter on the date in question but was not
traded on the Nasdaq system or the Nasdaq National Market System, then the Fair
Market Value shall be equal to the mean between the last reported representative
bid and asked prices quoted for such date by the principal automated
inter-dealer quotation system on which Stock is quoted or, if Stock is not
quoted on any such system, by the “Pink Sheets” published by the National
Quotation Bureau, Inc.;

 

(ii) If Stock was traded over-the-counter on the date in question and was traded
on the Nasdaq system or the Nasdaq National Market System, then the Fair Market
Value shall be equal to the last-transaction price quoted for such date by the
Nasdaq system or the Nasdaq National Market System;

 

(iii) If Stock was traded on a stock exchange on the date in question, then the
Fair Market Value shall be equal to the closing price reported by the applicable
composite-transactions report for such date; and

 

(iv) If none of the foregoing provisions is applicable, then the Fair Market
Value shall be determined by the Committee in good faith on such basis as it
deems appropriate.

 

In all cases, the determination of Fair Market Value by the Committee shall be
conclusive and binding on all persons.

 

(j) “IPO” means the initial offering of stock to the public pursuant to a
registration statement filed with the Securities and Exchange Commission on Form
S-1.

 

7



--------------------------------------------------------------------------------

(k) “ISO” shall mean an employee incentive stock option described in section
422(b) of the Code.

 

(l) “Nonstatutory Option” shall mean a stock option not described in sections
422(b) or 423(b) of the Code.

 

(m) “Offeree” shall mean an individual to whom the Committee has offered the
right to acquire Shares under the Plan (other than upon exercise of an Option).

 

(n) “Option” shall mean an ISO or Nonstatutory Option granted under the Plan and
entitling the holder to purchase Shares.

 

(o) “Optionee” shall mean an individual who holds an Option.

 

(p) “Outside Director” shall mean a member of the Board of Directors who is not
a common-law employee of the Company or of a Subsidiary.

 

(q) “Plan” shall mean this 1995 Stock Plan of NexGen, Inc., as it may be amended
from time to time.

 

(r) “Purchase Price” shall mean the consideration for which one Share may be
acquired under the Plan (other than upon exercise of an Option), as specified by
the Committee.

 

(s) “Service” shall mean service as an Employee.

 

(t) “Share” shall mean one share of Stock, as adjusted in accordance with
Section 9 (if applicable).

 

(u) “Stock” shall mean the Common Stock of the Company.

 

(v) “Stock Option Agreement” shall mean the agreement between the Company and an
Optionee which contains the terms, conditions and restrictions pertaining to his
or her Option.

 

(w) “Stock Purchase Agreement” shall mean the agreement between the Company and
an offeree who acquires Shares under the Plan which contains the terms,
conditions and restrictions pertaining to the acquisition of such Shares.

 

(x) “Subsidiary” shall mean any corporation, if the Company and/or one or more
other Subsidiaries own not less than 50 percent of the total combined voting
power of all classes of outstanding stock of such corporation. A corporation
that attains the status of a Subsidiary on a date after the adoption of the Plan
shall be considered a Subsidiary commencing as of such date.

 

8



--------------------------------------------------------------------------------

(y) “Total and Permanent Disability” shall mean that the Optionee is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted, or can be expected to last, for a continuous period
of not less than one year.

 

(z) “Vesting Start Date,” in the case of an Outside Director, shall mean the
latest of:

 

(i) The date of the IPO;

 

(ii) The earliest date when the Outside Director no longer holds unexercisable
options to purchase more than 10,000 Shares that were granted to him or her by
the Company prior to the IPO: or

 

(iii) The date when the Outside Director first joins the Board of Directors.

 

SECTION 3. ADMINISTRATION.

 

(a) Committee Membership. The Plan shall be administered by the Committee. The
Committee shall consist of two or more members of the Board of Directors who
meet the requirements established from time to time by:

 

(i) The Securities and Exchange Commission for plans intended to qualify for
exemptions under Rule 16b-3 (or its successor) under the Exchange Act; and

 

(ii) The Internal Revenue Service for plans intended to qualify for an exemption
under section 162(m) (4) (C) of the Code.

 

An Outside Director shall not fail to meet such requirements solely because he
or she receives the Nonstatutory Options described in Section 4(b). The Board of
Directors may appoint a separate committee, consisting of one or more members of
the Board of Directors who need not meet such requirements. Such committee may
administer the Plan with respect to Employees who are not officers or directors
of the Company, may grant Shares and Options under the Plan to such Employees
and may determine the timing, number of Shares and other terms of such grants.

 

(b) Committee Procedures. The Board of Directors shall designate one of the
members of the Committee as chairman. The Committee may hold meetings at such
times and places as it shall determine. The act as of a majority of the
Committee members present at meetings at which a quorum exists, or acts reduced
to or approved in writing by all Committee members, shall be valid acts of the
Committee.

 

(c) Committee Responsibilities. Subject to the provisions of the Plan, the
Committee shall have full authority and discretion to take the following
actions:

 

9



--------------------------------------------------------------------------------

(i) To interpret the Plan and to apply its provisions;

 

(ii) To adopt, amend or rescind rules, procedures and forms relating to the
Plan;

 

(iii) To authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of the Plan;

 

(iv) To determine when Shares are to be awarded or offered for sale and when
Options are to be granted under the Plan;

 

(v) To select the Offerees and Optionees;

 

(vi) To determine the number of Shares to be offered to each Offeree or to be
made subject to each Option;

 

(vii) To prescribe the terms and conditions of each award or sale of Shares,
including (without limitation) the Purchase Price, and to specify the provisions
of the Stock Purchase Agreement relating to such award or sale;

 

(viii) To prescribe the terms and conditions of each Option, including (without
limitation) the Exercise Price, to determine whether such Option is to be
classified as an ISO or as a Nonstatutory Option, and to specify the provisions
of the Stock Option Agreement relating to such Option;

 

(ix) To amend any outstanding Stock Purchase Agreement or Stock Option
Agreement, subject to applicable legal restrictions and to the consent of the
Offeree or Optionee who entered into such agreement;

 

(x) To prescribe the consideration for the grant of each Option or other right
under the Plan and to determine the sufficiency of such consideration; and

 

(xi) To take any other actions deemed necessary or advisable for the
administration of the Plan.

 

All decisions, interpretations and other actions of the Committee shall be final
and binding on all Offerees, all Optionees, and all persons deriving their
rights from an Offeree or Optionee. No member of the Committee shall be liable
for any action that he or she has taken or has failed to take in good faith with
respect to the Plan, any Option, or any right to acquire Shares under the Plan.

 

10



--------------------------------------------------------------------------------

SECTION 4. ELIGIBILITY.

 

(a) General Rules. Only Employees (including, without limitation, independent
contractors who are not members of the Board of Directors) shall be eligible for
designation as Optionees or Offerees by the Committee. In addition, only
Employees who are common-law employees of the Company or a Subsidiary shall be
eligible for the grant of ISOs. Employees who are Outside Directors shall only
be eligible for the grant of the Nonstatutory Options described in Subsection
(b) below.

 

(b) Outside Directors. Any other provision of the Plan notwithstanding, Outside
Directors shall not participate in the Plan after February 7, 1996, although
Options granted to Outside Directors prior to such date shall continue to be
governed by the Plan as in effect prior to February 7, 1996.

 

(c) Ten-Percent Stockholders. An Employee who owns more than 10 percent of the
total combined voting power of all classes of outstanding stock of the Company
or any of its Subsidiaries shall not be eligible for the grant of an ISO unless:

 

(i) The Exercise Price is at least 110 percent of the Fair Market Value of a
Share on the date of grant; and

 

(ii) Such ISO by its terms is not exercisable after the expiration of five years
from the date of grant.

 

(d) Attribution Rules. For purposes of Subsection (c) above, in determining
stock ownership, an Employee shall be deemed to own the stock owned, directly or
indirectly, by or for such Employee’s brothers, sisters, spouse, ancestors and
lineal descendants. Stock owned, directly or indirectly, by or for a
corporation, partnership, estate or trust shall be deemed to be owned
proportionately by or for its stockholders, partners or beneficiaries. Stock
with respect to which such Employee holds an option shall not be counted.

 

(e) Outstanding Stock. For purposes of Subsection (c) above, “outstanding stock”
shall include all stock actually issued and outstanding immediately after the
grant. “Outstanding stock” shall not include shares authorized for issuance
under outstanding options held by the Employee or by any other person.

 

SECTION 5. STOCK SUBJECT TO PLAN.

 

(a) Basic Limitation. Shares offered under the Plan shall be authorized but
unissued Shares or Treasury Shares. The aggregate number of Shares which is
issued under the Plan (upon exercise of Options or other rights to acquire
Shares) shall not exceed 4,501,482 Shares; provided that the number of Shares
which is issued under the Plan upon exercise of ISOs shall in no event exceed
2,400,000 Shares during the entire term of the Plan. All limitations under this
Subsection (a) shall be subject to adjustment

 

11



--------------------------------------------------------------------------------

pursuant to Section 9. The number of Shares which are subject to Options or
other rights outstanding at any time under the Plan shall not exceed the number
of Shares which then remain available for issuance under the Plan. The Company,
during the term of the Plan, shall at all times reserve and keep available
sufficient Shares to satisfy the requirements of the Plan.

 

(b) Additional Shares. In the event that any outstanding option granted under
this Plan or the 1987 Employee Stock Plan of NexGen, Inc. (the “Prior Plan”) for
any reason expires or is canceled or otherwise terminated, the Shares allocable
to the unexercised portion of such option shall become available for the
purposes of this Plan. In the event that Shares issued under this Plan or the
Prior Plan are reacquired by the Company pursuant to a forfeiture provision, a
right of repurchase or a right of first refusal, such Shares shall become
available for the purposes of this Plan.

 

SECTION 6. TERMS AND CONDITIONS OF AWARDS OR SALES.

 

(a) Stock Purchase Agreement. Each award or sale of Shares under the Plan (other
than upon exercise of an Option) shall be evidenced by a Stock Purchase
Agreement between the Offeree and the Company. Such award or sale shall be
subject to all applicable terms and conditions of the Plan and may be subject to
any other terms and conditions which are not inconsistent with the Plan and
which the Committee deems appropriate for inclusion in a Stock Purchase
Agreement. The provisions of the various Stock Purchase Agreements entered into
under the Plan need not be identical.

 

(b) Duration of Offers and Nontransferability of Rights. Any right to acquire
Shares under the Plan (other than an Option) shall automatically expire if not
exercised by the Offeree within 30 days after the grant of such right was
communicated to the Offeree by the Committee. Such right shall not be
transferable and shall be exercisable only by the Offeree to whom such right was
granted.

 

(c) Purchase Price. The Purchase Price of Shares to be offered under the Plan
shall not be less than the par value of such Shares. Subject to the preceding
sentence, the Purchase Price shall be determined by the Committee at its sole
discretion. The Purchase Price shall be payable in a form described in Section
8.

 

(d) Withholding Taxes. As a condition to the award, sale or vesting of Shares,
the Offeree shall make such arrangements as the Committee may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that arise in connection with such Shares. The Committee may permit the Offeree
to satisfy all or part of his or her tax obligations related to such Shares by
having the Company withhold a portion of any Shares that otherwise would be
issued to him or her or by surrendering any Shares that previously were acquired
by him or her. The Shares withheld or surrendered shall be valued at their Fair
Market Value on the date when taxes otherwise would be withheld in cash. The
payment of taxes by assigning Shares to the Company, if permitted

 

12



--------------------------------------------------------------------------------

by the Committee, shall be subject to such restrictions as the Committee may
impose, including any restrictions required by rules of the Securities and
Exchange Commission.

 

(e) Restrictions on Transfer of Shares. Any Shares awarded or sold under the
Plan shall be subject to such special forfeiture conditions, rights of
repurchase, rights of first refusal and other transfer restrictions as of the
Committee may determine. Such restrictions shall be set forth in the applicable
Stock Purchase Agreement and shall apply in addition to any general restrictions
that may apply to all holders of Shares.

 

SECTION 7. TERMS AND CONDITIONS OF OPTIONS.

 

(a) Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement executed by the Optionee and the Company.
Such Option shall be subject to all applicable terms and conditions of the Plan
and may be subject to any other terms and conditions which are not inconsistent
with the Plan and which the Committee deems appropriate for inclusion in a Stock
Option Agreement. The provisions of the various Stock Option Agreements entered
into under the Plan need not be identical.

 

(b) Number of Shares. Each Stock Option Agreement shall specify the number of
Shares that are subject to the Option and shall provide for the adjustment of
such number in accordance with Section 9. Options granted to any Optionee in a
single calendar year shall in no event cover more than 800,000 Shares, subject
to adjustment in accordance with Section 9. The Stock Option Agreement shall
also specify whether the Option is an ISO or a Nonstatutory Option.

 

(c) Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price. The Exercise Price of an ISO shall not be less than 100 percent of the
Fair Market Value of a Share on the date of grant, except as otherwise provided
in Section 4(c). The Exercise Price of a Nonstatutory Option shall not be less
than the par value of a Share. Subject to the preceding two sentences, the
Exercise Price under any Option shall be determined by the Committee at its sole
discretion. The Exercise Price shall be payable in a form described in Section
8.

 

(d) Withholding Taxes. As a condition to the exercise of an Option, the Optionee
shall make such arrangements as the Committee may require for the satisfaction
of any federal, state, local or foreign withholding tax obligations that arise
in connection with such exercise. The Optionee shall also make such arrangements
as the Committee may require for the satisfaction of any federal, state, local
or foreign withholding tax obligations that may arise in connection with the
disposition of Shares acquired by exercising an Option. The Committee may permit
the Optionee to satisfy all or part of his or her tax obligations related to the
Option by having the Company withhold a portion of any Shares that otherwise
would be issued to him or her or by her. Such Shares shall be valued at their
Fair Market Value on the date when taxes otherwise would be withheld in cash.
The payment of taxes by assigning Shares to the Company, if permitted by the

 

13



--------------------------------------------------------------------------------

Committee, shall be subject to such restrictions as the Committee may impose,
including any restrictions required by rules of the Securities and Exchange
Commission.

 

(e) Exercisability. Each Stock Option Agreement shall specify the date when all
or any installment of the Option is to become exercisable. The vesting of any
Option shall be determined by the Committee at its sole discretion.

 

If the employment of any Optionee who is a common law employee of the Company is
terminated by the Company for any reason other than Misconduct or if applicable,
by Constructive Termination, within one year after a Change of Control has
occurred, then all Options held by such Optionee shall become fully vested for
exercise upon the date of termination, irrespective of the vesting provisions of
the Optionee’s Stock Option Agreement unless otherwise provided in an Optionee’s
employment agreement. For purposes of this paragraph, the following definitions
apply unless the following term or terms of similar effect are otherwise defined
in an Optionee’s employment agreement: (i) “Change of Control” shall have the
meaning assigned by Section 2(b) of the Plan unless a different meaning is
defined in an Optionee’s Stock Option Agreement or employment agreement, (ii)
“Misconduct” shall mean the commission of an act of theft, embezzlement, fraud,
dishonesty, breach of fiduciary duty to the Company or any of its Subsidiaries
(as determined by the Board of Directors), the deliberate disregard of the rules
of the Company or any of its Subsidiaries, any unauthorized disclosure of any of
the trade secrets or confidential information of the Company or any of its
Subsidiaries, engaging in any conduct which constitutes unfair competition with
the Company or any of its Subsidiaries, the inducement of any customer of the
company or any of its Subsidiaries, or the inducement of any principal for whom
the Company or any of its Subsidiaries acts as agent to terminate such agency
relationship; and (iii) “Constructive Termination” shall mean a resignation by
an Optionee who has been elected by the Board of Directors as a corporate
officer of the Company due to diminution of or adverse change in the
circumstances of the Optionee’s employment with the Company, as determined in
good faith by the Optionee, including, without limitation, reporting
relationships, job description, duties, responsibilities, compensation,
perquisites, office or location of employment. Constructive Termination shall be
communicated by written notice to the Company, and such termination shall be
deemed to occur on the date such notice is delivered to the Company.

 

A Stock Option Agreement or employment agreement may also provide for
accelerated exercisability in the event of the Optionee’s death, Total and
Permanent Disability, retirement or upon other events.

 

(f) Term. Each Stock Option Agreement shall specify the term of the Option. The
term of an ISO shall not exceed 10 years from the date of grant, except as
otherwise provided in Section 4(c). Subject to the preceding sentence, the
Committee at its sole discretion shall determine when an Option is to expire. A
Stock Option Agreement may provide that the Option will expire before the end of
its normal term in the event that the Optionee’s Service terminates.

 

14



--------------------------------------------------------------------------------

(g) Nontransferability. Unless otherwise specified in the Stock Option
Agreement, an Option shall not be transferable otherwise than by will, pursuant
to the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act, or the rules thereunder.

 

(h) No Rights as a Stockholder. An Optionee, or a transferee of an Optionee,
shall have no rights as a stockholder with respect to any Shares covered by his
or her Option until the date of the issuance of a stock certificate for such
Shares. No adjustments shall be made, except as provided in Section 9.

 

(i) Modification, Extension and Renewal of Options. Other than in connection
with a change in the Company’s capitalization (as described in this plan),
Options may not be repriced, replaced or exchanged without stockholder
preapproval if the effect of such a repricing, replacement or exchange would be
to reduce the exercise price of an Incentive Stock Option or Nonstatutory Stock
Option; provided, however, that the Company may effect a one-time exchange offer
(the Exchange Offer) to be commenced in the discretion of the Compensation
Committee of the Board of Directors no sooner than May 2, 2003, pursuant to
which employees, other than the six senior executives named in the Summary
Compensation Table in the Company’s Proxy Statement for its 2003 Annual Meeting
of Stockholders (the Proxy Statement), shall be given a one-time opportunity to
surrender unexercised Options with exercise prices greater than $10.00 per share
in exchange for a grant of new options (New Options) in accordance with exchange
ratios calculated using the Black-Scholes stock option valuation model. The New
Options will be granted no less than six months and one day following the
cancellation of the surrendered Options and will be granted at the fair market
value of the Company’s common stock on the date of grant. The New Options will
have the vesting schedules and terms and conditions as described in the Proxy
Statement. No modification of an Option shall impair the option holder’s right
without the written consent of the option holder.

 

(j) Restrictions on Transfer of Shares. Any Shares issued upon exercise of an
Option may be subject to such special forfeiture conditions, rights of
repurchase, rights of first refusal and other transfer restrictions as the
Committee may determine. Such restrictions shall be set forth in the applicable
Stock Option Agreement and shall apply in addition to any general restrictions
that may apply to all holders of Shares.

 

SECTION 8. PAYMENT FOR SHARES.

 

(a) General Rule. The entire Purchase Price or Exercise Price of Shares issued
under the Plan shall be payable in lawful money of the United States of America
at the time when such Shares are purchased, except as follows:

 

15



--------------------------------------------------------------------------------

(i) Stock Purchases. In the case of Shares sold under the terms of a Stock
Purchase Agreement subject to the Plan, payment shall be made only pursuant to
the express provisions of such Stock Purchase Agreement. However, the Committee
(at its sole discretion) may specify in the Stock Purchase Agreement that
payment may be made in one or both of the forms described in Subsections (e) and
(f) below.

 

(ii) ISOs. In the case of an ISO granted under the Plan, payment shall be made
only pursuant to the express provisions of the applicable Stock Option
Agreement. However, the Committee (at its sole discretion) may specify in the
Stock Option Agreement that payment may be made pursuant to Subsections (b),
(c), (d), or (f) below.

 

(iii) Nonstatutory Options. In the case of a Non-statutory Option granted under
the Plan, the Committee (at its sole discretion) may accept payment pursuant to
Subsections (b), (c), (d) or (f) below.

 

(b) Surrender of Stock. To the extent that this Subsection (b) is applicable,
payment may be made all or in part with Shares which have already been owned by
the Optionee or his or her representative for more than 12 months and which are
surrendered to the Company in good form for transfer. Such Shares shall be
valued at their Fair Market Value on the date when the new Shares are purchased
under the Plan.

 

(c) Exercise/Sale. To the extent that this Subsection (c) is applicable, payment
may be made by the delivery (on a form prescribed by the Company) of an
irrevocable direction to a securities broker approved by the Company to sell
Shares and to deliver all or part of the sales proceeds to the Company in
payment of all or part of the Exercise Price and any withholding taxes.

 

(d) Exercise/Pledge. To the extent that this Subsection (d) is applicable,
payment may be made by the delivery (on a form prescribed by the Company) of an
irrevocable direction to pledge Shares to a securities broker or lender approved
by the Company, as security for a loan, and to deliver all or part of the loan
proceeds to the Company in payment of all or part of the Exercise Price and any
withholding taxes.

 

(e) Services Rendered. To the extent that this Subsection (e) is applicable,
Shares may be awarded under the Plan in consideration of services rendered to
the Company or a Subsidiary prior to the award. If Shares are awarded without
the payment of a Purchase Price in cash, the Committee shall make a
determination (at the time of the award) of the value of the services rendered
by the Offeree and the sufficiency of the consideration to meet the requirements
of Section 6(c).

 

(f) Promissory Note. To the extend that this Subsection (f) is applicable, a
portion of the Purchase Price or Exercise Price, as the case may be, of Shares
issued under the Plan may be payable by a full-recourse promissory note,
provided that (i) the

 

16



--------------------------------------------------------------------------------

part value of such Shares must be paid in lawful money of the United States of
America at the time when such Shares are purchased, (ii) the Shares are security
for payment of the principal amount of the promissory note and interest thereon
and (iii) the interest rate payable under the terms of the promissory note shall
be no less than the minimum rate (if any) required to avoid the imputation of
additional interest under the Code. Subject to the foregoing, the Committee (at
its sole discretion) shall specify the term, interest rate, amortization
requirements (if any) and other provisions of such note.

 

SECTION 9. ADJUSTMENT OF SHARES.

 

(a) General. In the event of a subdivision of the outstanding Stock, a
declaration of a dividend payable in Shares, a declaration of a dividend payable
in a form other than Shares in an amount that has a material effect on the value
of Shares, a combination or consolidation of the outstanding Stock (by
reclassification or otherwise) into a lesser number of Shares, a
recapitalization, a spin-off or a similar occurrence, the Committee shall make
appropriate adjustments in one or more of:

 

(i) The number of Shares available under Section 5 for future grants;

 

(ii) The limit set forth in Section 7(b);

 

(iii) The number of Nonstatutory Options to be granted to Outside Directors
under Section 4(b);

 

(iv) The number of Shares covered by each outstanding Option; or

 

(v) The Exercise Price under each outstanding Option.

 

(b) Reorganizations. Unless otherwise provided in an Optionee’s employment
agreement, in the event that the Company is a party to a merger or other
reorganization, outstanding Options shall be subject to the agreement of merger
or reorganization. Such agreement may provide, without limitation, for the
assumption of outstanding Options by the surviving corporation or its parent,
for their continuation by the Company (if the Company is a surviving
corporation), for payment of a cash settlement equal to the difference between
the amount to be paid for one Share under such agreement and the Exercise Price,
or for the acceleration of their exercisability followed by the cancellation of
Options not exercised, in all cases without the Optionees’ consent. Any
cancellation shall not occur until after such acceleration is effective and
Optionees have been notified of such acceleration.

 

(c) Reservation of Rights. Except as provided in this Section 9, an Optionee or
Offeree shall have not rights by reason of any subdivision or consolidation of
shares of stock of any class, the payment of any dividend or any other increase
or decrease in the number of share of stock of any class. Any issue by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall not affect, and

 

17



--------------------------------------------------------------------------------

no adjustment by reason thereof shall be made with respect to, the number or
Exercise Price of Shares subject to an Option. The grant of an Option pursuant
to the Plan shall not affect in any way the right or power of the Company to
make adjustments, reclassifications, reorganizations or changes of its capital
or business structure, to merge or consolidate or to dissolve, liquidate, sell
or transfer all or any part of its business or assets.

 

SECTION 10. SECURITIES LAWS.

 

Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares complies with (or is exempt from) all applicable requirements of
law, including (without limitation) the Securities Act of 1933, as amended, the
rules and regulations promulgated thereunder, state securities laws and
regulations, and the regulations of any stock exchange on which the Company’s
securities may then be listed.

 

SECTION 11. NO RETENTION RIGHTS.

 

Neither the Plan nor any Option shall be deemed to give any individual a right
to remain an employee or consultant of the Company or a Subsidiary. The Company
and its Subsidiaries reserve the right to terminate the service of any employee
or consultant at any time, with or without cause, subject to applicable laws and
a written employment agreement (if any).

 

SECTION 12. DURATION AND AMENDMENTS.

 

(a) Term of the Plan. The Plan, as set forth herein, shall become effective as
of May 10, 1995. The Plan, if not extended, shall terminate automatically on
March 11, 2005. It may be terminated on any earlier date pursuant to Subsection
(b) below.

 

(b) Right to Amend or Terminate the Plan. The Board of Directors may amend,
suspend or terminate the Plan at any time and for any reason, except that the
provisions of Section 4(b) relating to the amount, price and timing of grants to
Outside Directors shall not be amended more than once in any six-month period.
An amendment of the Plan shall be subject to the approval of the Company’s
stockholders only to the extent required by applicable laws or regulations.

 

(c) Effect of Amendment or Termination. No Shares shall be issued or sold under
the Plan after the termination thereof, except upon exercise of an Option
granted prior to such termination. The termination of the Plan, or any amendment
thereof, shall not affect any Share previously issued or any Option previously
granted under the Plan.

 

18